Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any               Apr 03 2013, 8:26 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

GARY L. GRINER                                   GREGORY F. ZOELLER
Mishawaka, Indiana                               Attorney General of Indiana

                                                 KELLY A. MIKLOS
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                               IN THE
                    COURT OF APPEALS OF INDIANA

JOHN W. TAYLOR, IV,                              )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )      No. 20A03-1208-CR-365
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                     APPEAL FROM THE ELKHART CIRCUIT COURT
                         The Honorable Terry C. Shewmaker, Judge
                              Cause No. 20C01-1110-FA-20


                                       April 3, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                             STATEMENT OF THE CASE

       Appellant-Defendant, John W. Taylor, IV (Taylor), appeals his conviction for

three Counts of attempted murder, Class A felonies, Ind. Code §§ 35-42-1-1(1) & -41-5-

1.

       We affirm.

                                         ISSUE

       Taylor raises one issue on appeal, which we restate as:         Whether the State

presented sufficient evidence beyond a reasonable doubt to sustain Taylor’s conviction.

                       FACTS AND PROCEDURAL HISTORY

       On October 26, 2011, Chamar Jackson (Jackson) and Avery Copeland (Copeland)

walked to a fast food restaurant in Elkhart County, Indiana to visit their friend, Chynna

Sipili (Sipili), who was employed there. When they arrived at the restaurant, Taylor was

standing near the soda dispensers. Taylor and Sipili had just split up the previous day

after Sipili had sent him a text message informing him that she needed space. When

Jackson approached the counter to speak with Sipili, he was stared down by Taylor who

told him to stop talking to his girlfriend. Jackson continued to talk to Sipili, and Taylor

stormed angrily out of the restaurant. Thereafter, Jackson and Copeland returned to

Copeland’s house. Michael Raeder (Raeder) noticed them standing outside the residence

and pulled up in his vehicle. Jackson and Copeland got in Raeder’s car, intending to

smoke marijuana together.




                                            2
       Approximately ten to thirty minutes after Jackson and Copeland had left the fast

food restaurant, Taylor returned and angrily confronted Sipili. He told her, “I swear to

God after work I’ll kill you and them niggas.” (Transcript p. 340). Taylor again stormed

out of the restaurant.

       Meanwhile, Jackson, Copeland, and Raeder were sitting in Raeder’s vehicle.

Raeder was in the driver’s seat, Jackson in the front passenger seat, and Copeland was in

the rear seat on the driver’s side. While they were talking, Taylor drove up in his car. He

pulled up next to Raeder’s car and jumped out, carrying a large black rifle. He rapidly

approached Raeder’s vehicle. He walked to the driver’s side of the car and stopped

approximately ten feet away. Without saying anything, Taylor first started firing into the

passenger compartment where Copeland was sitting. He then fired into the driver’s seat.

The vehicle became “riddled with bullets” and both of the driver’s side windows were

shot out. (Tr. p. 490). Jackson jumped out of the car and rolled underneath, Copeland

laid flat on the backseat, and Raeder curled up into a ball with his hands up, then opened

the door of the car and tried to crawl to the trunk. As Taylor walked around the car firing

the rifle, he lowered his aim from the window level down into the body of the car.

Following the shooting, police officers and ambulances arrived at Copeland’s house.

Jackson was not injured, Copeland was shot in the back, and Raeder received a shrapnel

wound to the head and a bullet penetrated his right arm above the elbow.

       After the shooting, Taylor went to his sister’s apartment where he spoke with

Sarah Lemon (Lemon). He told Lemon that he thought he had killed Jackson. Police

officers also found a note, written by Taylor, which read, “I’m Killin’ niggas put em’ in


                                            3
the dirt . . . The choppa is under the cough . . . Domo.” (State’s Exh. 21). The police

searched Taylor’s sister’s home and found a black rifle under her couch in the living

room. Ten shell casings and bullet fragments recovered from the scene were later

determined to have been fired from the rifle recovered by the police.

       On October 31, 2011, the State filed an Information charging Taylor with three

Counts of attempted murder, class A felonies, I.C. §§ 35-42-1-1(1) & -41-5-1. On July 9,

2012, a jury trial was conducted. At the close of the evidence, the jury found Taylor

guilty as charged. On August 9, 2012, the trial court sentenced Taylor to thirty-five years

on Count I, Forty years on Count II, to be served consecutive to Count I, and forty years

on Count III, to be served concurrently to Count II.

       Taylor now appeals. Additional facts will be provided as necessary.

                            DISCUSSION AND DECISION

       Taylor contends that the State failed to present sufficient evidence beyond a

reasonable doubt to sustain his conviction for three Counts of attempted murder, Class A

felonies. In reviewing a sufficiency of the evidence claim, this court does not reweigh

the evidence or judge the credibility of the witnesses. Perez v. State, 872 N.E.2d 208,

212-13 (Ind. Ct. App. 2007), trans. denied. We will consider only the evidence most

favorable to the judgment and the reasonable inferences to be drawn therefrom and will

affirm if the evidence and those inferences constitute substantial evidence of probative

value to support the judgment. See id. at 213. Reversal is appropriate only when

reasonable persons would not be able to form inferences as to each material element of

the offense. Id.


                                             4
       To convict Taylor of attempted murder, the State was required to establish beyond

a reasonable doubt that Taylor acted with the specific intent to kill each of the three

victims and that he engaged in conduct constituting a substantial step toward the killing.

I.C. §§ 35-42-1-1; -41-5-1. Intent to kill may be inferred from the nature of the attack

and the circumstances surrounding the crime. Gall v. State, 811 N.E.2d 969, 975 (Ind.

Ct. App. 2004), trans. denied. The intent to kill may also be inferred from the use of a

deadly weapon in a manner likely to cause death or great bodily injury. Id. Likewise, an

assailant’s words may be indicative of an intent to kill the victim. Tancil v. State, 956
N.E.2d 1204, 1210 (Ind. Ct. App. 2011).

       Focusing on the nature of the attack, Taylor asserts that “[a]t such close range, had

[he] really intended to kill, he would have inflicted more serious injury or death” to the

three victims. (Appellant’s Br. p. 5). Because the injuries were not severe, Taylor asserts

that he did not have the requisite intent to kill; rather, he committed a reckless act by

firing a rifle at close range to people.

       We find that the fact that the victims’ injuries were not more severe merely proves

that Taylor is a bad marksman; his actions and words clearly belie his intent to kill the

three occupants of the vehicle. When he approached Raeder’s car, he walked up to the

driver’s side and started firing indiscriminately. He methodically walked around the car,

moving his aim from window level down to the body of the car. When he stopped firing,

the vehicle was riddled with bullets and both of the driver’s side windows were shot out.

The rifle was so powerful that a bullet penetrated the outside wall of Copeland’s

residence, 172 feet away, and was located in an inner hallway of the house. Prior to the


                                             5
shooting, Taylor had told Sipili that he would kill her “and them niggas.” (Transcript p.

340). Later, after the shooting, Taylor told Lemon that he thought he had killed Jackson.

And in a note, Taylor stated, “I’m Killin’ niggas[.]” (State’s Exh. 21).

       Based on the facts surrounding the shooting, including Taylor’s own statements

and conduct, the jury could reasonably infer that Taylor acted with the intent to kill

Jackson, Copeland, and Raeder.

                                      CONCLUSION

       Based on the foregoing, we conclude that the State presented sufficient evidence

to sustain Taylor’s conviction for three Counts of attempted murder.

       Affirmed.

BAKER, J. and BARNES, J. concur




                                             6